Citation Nr: 1203785	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  08-04 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for genital herpes.

3.  Entitlement to an initial compensable disability rating for severe callosities of the bilateral feet.

4.  Entitlement to a compensable disability rating for the residuals of a right inguinal hernia repair.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to November 1979, with unverified service in the United States Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2007, the RO denied the Veteran's claims of entitlement to service connection for a bilateral foot disorder, bilateral hearing loss, and genital herpes.  The rating decision also continued the noncompensable disability rating for the residuals of a right inguinal hernia repair.  

A subsequent February 2009 rating decision granted the Veteran's claim of entitlement to service connection for a bilateral foot disorder, assigning a noncompensable disability rating.  The Veteran disagreed with this assignment and perfected his appeal in July 2009.

In February 2009, the Veteran petitioned the RO to reopen his previously denied claims of entitlement to service connection for sinus allergies, hypertension, and otitis media.  See Veteran's Statement, February 23, 2009.  In March 2011, the Veteran raised the issue of entitlement to service connection for a heart condition.  See Veteran's Statement, March 16, 2011.  These issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ); the Board does not have jurisdiction over them.  They are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.
REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of his claims of entitlement to service connection for bilateral hearing loss and genital herpes, as well as his claims of entitlement to compensable disability ratings for a bilateral foot disorder and the residuals of a right inguinal hernia.

Service Connection Claims

The Veteran asserts that he currently suffers from bilateral hearing loss and genital herpes as a result of his time in active duty service.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2011).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

Bilateral Hearing Loss

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).

Review of the Veteran's service entrance examination revealed the following audiometry findings:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
XX
5
LEFT
15
5
5
XX
5

The Veteran also specifically denied experiencing hearing loss or trouble associated with his ears, nose or throat.  See Standard Forms (SF) 88 & 93, Service Entrance Examination Reports, July 26, 1976.  Upon discharge from active duty service, the following audiometry findings were noted:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
XX
25
LEFT
25
25
25
XX
25

The Veteran again denied experiencing hearing loss or any trouble associated with the ear, nose or throat.  See SF 88 & 93, Service Separation Examination Reports, September 28, 1979.

The record also establishes that the Veteran has unverified service in the United States Army Reserves.  An October 1983 physical examination report noted the following audiometry findings:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
20
10
LEFT
50
30
40
20
15

The Veteran also denied experiencing hearing loss or trouble associated with his ears, nose or throat.  See SF 88 & 93, Reserves Physical Examination Reports, October 29, 1983.

As of October 1983, the Veteran was diagnosed with left ear hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2011).  It is unclear whether this hearing loss began within one year of the Veteran's discharge from active duty service.  Further, it also appears that service treatment records associated with the Veteran's time in the Army Reserves are missing from the claims file.  As such, these files must be obtained and associated with the claims file and the Veteran must be afforded a VA audiological examination to determine the likely nature and etiology of his claimed bilateral hearing loss.  See McLendon, supra.

Genital Herpes

Although the Veteran and his representative have repeatedly stated that the Veteran suffered from genital herpes prior to service, review of the Veteran's service entrance examination is completely negative for any diagnosis or comment pertaining to genital herpes or any other sexually transmitted disease.  In fact, the Veteran's abdomen, viscera, anus, rectum, and genitourinary system were all noted to be normal.  Additionally, the Veteran noted that he did not suffer from a venereal disease.  See SFs 88 & 93, Service Entrance Examination Reports, July 26, 1976.  As such, the Veteran will be taken to have been in sound condition upon entry into active duty service.

In March 1978, the Veteran complained of stomach pains and an open lesion on his penis shaft with discharge.  Upon examination, the examiner noted poor hygiene and noted that syphilis should be ruled out.  See Service Treatment Record, March 17, 1978.  The Veteran continued to complain of similar symptoms in June 1978 and September 1979.  Upon discharge from active duty service, all of the Veteran's systems were noted to be normal, and the Veteran indicated that he did not suffer from a venereal disease.  See SFs 88 & 93, Service Separation Examination Reports, September 28, 1979.  In the October 1983, Army Reserve physical examination report, the Veteran indicated that he did suffer from a venereal disease.  See Reserves Physical Examination Report, SF 93, October 29, 1983.

Though the Veteran was provided with a VA examination for this condition in March 2007, this examination was not conducted during a period of venereal disease outbreak.  Furthermore, the VA examiner failed to state whether it was at least as likely as not that any diagnosed venereal disease was the result of the Veteran's active duty service.  In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the United States Court of Appeals for Veterans Claims held that when VA provides a Veteran with a medical examination related to a claim for service connection, the examination must be adequate.  The Board finds that the March 2007 VA examination was inadequate.  A new examination must be afforded to the Veteran.

Increased Rating Claims

The Veteran has been awarded entitlement to service connection for a bilateral foot disorder and the residuals of a right inguinal hernia.  He has been assigned a noncompensable disability rating for each disability.  The Veteran has continuously asserted that these disabilities are more significant than contemplated by his current disability ratings.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  The Veteran was last afforded VA examinations for his service-connected disabilities in March 2007.  As the Veteran has continued to assert that his conditions have worsened, he must be afforded new VA examinations.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC is requested to verify the Veteran's claimed United States Army Reserves service.  The RO/AMC should contact the Veteran to obtain additional information regarding his Reserve service.  Thereafter, the appropriate Reserve unit should be contacted to obtain any outstanding service treatment records associated with the Veteran's Reserve service.  Any response received should be memorialized in the Veteran's VA claims file.

2.  After obtaining any available Reserve service treatment records, the RO/AMC should schedule the Veteran for a VA audiological examination, with an appropriate expert, to determine the likely nature and etiology of any diagnosed hearing loss disability.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his service treatment records, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  State whether the Veteran has a current hearing loss disability, and if so, name the type of hearing loss shown and indicate whether it is a type typically caused by exposure to loud noise, infection or disease, is age related, or is the result of something else.  

(b)  If the Veteran has a current diagnosis of hearing loss, state whether it is at least as likely as not (a 50 percent probability or greater) the result of the Veteran's time in active duty service.  The VA examiner should address the decline in hearing acuity between the Veteran's entry into service and his separation from active duty service in 1979.  The audiometric findings in the October 1983 Reserve examination should also be addressed.  Comment on the kind of hearing loss the Veteran has and its significance to the facts in his case.  

(c)  Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

3.  After obtaining any available Reserve service treatment records, the RO/AMC should schedule the Veteran for a VA examination, with an appropriate expert, to determine the likely nature and etiology of any diagnosed venereal disease, to include genital herpes, during an outbreak.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his service treatment records, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  State whether the Veteran has a current diagnosis of venereal disease, to include genital herpes.

(b)  If the Veteran has a current diagnosis of venereal disease, state whether it is at least as likely as not (a 50 percent probability or greater) the result of the Veteran's time in active duty service.  The VA examiner should specifically address the Veteran's service treatment records.

(c)  Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

4.  The RO/AMC should schedule the Veteran for a VA foot examination to determine the current level of severity of his service-connected bilateral foot disorder.  The claims file must be made available to and reviewed by the VA examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.

5.  The RO/AMC should schedule the Veteran for a VA examination to determine the current level of severity of his service-connected residuals of a right inguinal hernia.  The claims file must be made available to and reviewed by the VA examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.

6.  Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  See Stegall v. Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Once the above actions have been completed, the RO/AMC should readjudicate the Veteran's claims.  If the benefits remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).

